DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Reasons for Allowance
Claims 1-2 and 4-31 are allowed.
Regarding claims 4, 7-8, 15, 22 and 28, said claims were allowed in the previous office action dated on 09/08/2021 with reasons for allowance given then, and they remain allowed now for the same reasons for allowance previously given.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
….. 

A wireless communication system, comprising: 
at least one user-side-device and a base-station, 
wherein the at least one user-side-device and the base-station are configured to communicate with each other via a satellite applying a timing-advance-value (TA value) for synchronizing an uplink of communication, 
wherein the base-station is configured to provide the at least one user-side-device with a satellite-connecting-signal concerning the uplink towards the satellite, the satellite- connecting-signal providing configuration information in order to establish and adjust the uplink to the satellite, 
wherein the at least one user-side-device is configured to perform an adjustment of the timing-advance-value for a pre-compensation of at least one synchronization offset of the uplink in case the at least one user-side-device receives the satellite-connecting-signal, the satellite-connecting-signal comprising a granting-signal indicating the at least one user- side-device an allowance to adjust the timing-advance-value, 
wherein, responsive to the granting-signal, the at least one user-side-device is configured to automatically adjust the timing-advance-value on its own for an unlimited time or for a certain period of time, until the at least one user-side-device receives a new TA value adjustment configuration, and 
wherein the at least one user-side-device is configured to adjust the timing-advance-value based on one or more of: historical timing-advance-values, a drift-value of the timing-advance-value, a drift-characteristic of the timing-advance-value, and a vector of timing-advance-values.

Regarding claims 23-27 and 29-31, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2, 5-6, 10-14 and 16-21, these claims depend from claim 1 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411